Motion by respondent for the following alternative relief with respect to the decision and order of this court, made July 5, 1960, reversing an interlocutory judgment and granting a new trial: (a) to vacate said decision and order on the ground that this court lost jurisdiction by reason of the death on June 24, 1960 of the defendant-appellant Sally Jennings Huntting; or (b) to grant reargument; or (c) to grant leave to appeal to the Court of Appeals. Motion referred to the court which rendered the decision. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur. Motion to vacate the order and decision of this court made July 5, 1960; for reargument; and for leave to appeal to the Court of Appeals. This appeal was submitted to the court on May 26, 1960. It appears that the defendant-appellant died on June 24, 1960, 29 days after such submission and 11 days before the decision was handed down. Motion denied in toto. Nolan, P. J., Ughetta, Pette and Brennan, JJ., concur.